Title: To Alexander Hamilton from Thomas Smith, 14 February 1791
From: Smith, Thomas
To: Hamilton, Alexander



Loan Office [Philadelphia] Feby. 14th 1791
Sir,

This accompanys Abstract of Certificates Old Emissions & Indents received on subscriptions to the Loan proposed by act of Congress 4 Augt 1790 from the 1st to the 31st January inclusive.

The subscriptions are encreassing very fast, which with the payment of Indents to the Citizens of this State to enable them to possess themselves of their original Certificates in order to fund them; together with the great number of Transfers that are daily making encreases the business of this office to so great a degree that without great assistance whilst the pressure of business continues it must be much retarded if not greatly embarrassed. I am honored with your favor of 8th Inst. also with Genl. Knox’s of 9th with his Instructions & Warrant for the payment of the Invalids. I shall most chearfully execute that & every other duty in the power of
Sir your &c.
Honble Alex. Hamilton Secy. Treasy. U.S.

